--------------------------------------------------------------------------------

Exhibit 10

 
CABELA’S INCORPORATED


THIRD AMENDMENT OF THE
THIRD AMENDED AND RESTATED DEFERRED COMPENSATION PLAN


THIS THIRD AMENDMENT OF THE THIRD AMENDED AND RESTATED DEFERRED COMPENSATION
PLAN ("Amendment") is hereby adopted this 26th day of August, 2008, by Cabela’s
Incorporated (the "Employer") in its capacity as Sponsoring Employer of the
Cabela’s Incorporated Third Amended and Restated Deferred Compensation Plan (the
"Plan").


WHEREAS, the Plan was amended effective as of December 31, 2004, to cease the
deferral of compensation under the Plan after December 31, 2004, so as to
preserve the grandfathered status of amounts deferred under the Plan that were
earned and vested as of December 31, 2004, and to bring the Plan into compliance
with Internal Revenue Code Section 409A ("Section 409A") for those amounts
deferred that were not yet fully vested as of December 31, 2004;


WHEREAS, the Employer desires to amend the Plan to provide for a set schedule as
to the time and form of payment of amounts deferred under the Plan for
Participants, except for Participants, who are currently in a payment status or
who are entitled to a payment of deferred amounts during the 2008 year, and
excluding Deferred Bonuses, which were not fully earned and vested as of
December 31, 2004 and which have vested subsequent to December 31, 2004 and upon
vesting have been paid to Participants prior to January 1, 2008;


WHEREAS, a change in the time and form of payment to Participants shall cause
amounts deferred under the Plan to lose the current grandfathered status under
Section 409A for Participants affected by this Amendment, the Employer desires
to amend the Plan so as to fully comply with Section 409A and applicable
regulations effective as of December 31, 2008, for the amounts deferred for
Participants affected by this Amendment;


WHEREAS, any deferred compensation of Participants that is earned and vested as
of December 31, 2004 and is grandfathered under Code Section 409A, other than
those Participants affected by this Amendment, shall be governed and
administered according to the terms of the Cabela’s Incorporated Third Amended
and Restated Deferred Compensation Plan then in effect prior to this amendment
and restatement of the Plan; and


WHEREAS, Section 8.1 of the Plan allows for the amendment of the Plan by the
Employer.


NOW, THEREFORE, the Employer hereby amends the Plan as follows:


1.           Definitions.  Article 2 is hereby amended to delete in their
entirety the definitions of "Change in Control," "Disability" or "Disabled
Person" and "Unforeseeable Emergency."


2.           Payment of Deferred Compensation.  Article 5 of the Plan is hereby
deleted in its entirety and replaced with the following:




 
Page 1 of 6

--------------------------------------------------------------------------------

 


"5.1           Payment Event.  Effective as of December 31, 2008, each
Participant shall be entitled to payment equal to the balance of such
Participant’s Deferred Compensation Account according to the schedule of the
time and form of payment set forth in Section 5.2 below.  No other payment
events shall be allowed or permitted on or after December 31, 2008, subject to
Sections 5.2 and 5.3 below.


5.2           Time and Form of Payment.  Effective as of December 31, 2008, a
Participant's Deferred Compensation Account shall be paid to a Participant in
accordance with following schedule:


a.           For participants who, as of December 31, 2008, have a balance in
their Deferred Compensation Account of less than $200,000, the balance of such
Participant's Deferred Compensation Account, as of December 31, 2008, shall be
paid to the Participant a single lump sum payment on January 1, 2009; and


b.           For participants who, as of December 31, 2008, have a balance in
their Deferred Compensation Account of $200,000 or more, the balance of such
Participant's Deferred Compensation Account shall be paid to the Participant in
two installment payments: the first of which shall be one-half of the account
balance as of December 31, 2008, and shall be paid to the Participant on January
1, 2009; and the second of which shall be the account balance as of December 31,
2009, and shall be paid to the Participant on January 1, 2010; unless the
Participant has elected a single lump sum payment of the Participant's full
Deferred Compensation Account balance to be paid to the Participant on January
1, 2009.  Such election shall be on a form substantially similar to the election
of lump sum payment form provided in Exhibit "A," a copy of which is attached
hereto and incorporated herein by reference, and shall be made by a Participant
by completing and signing such election of lump sum payment form and submitting
the same to the Committee on or before December 31, 2008.  Such election by a
Participant shall be a one-time, irrevocable election.


No other time or form of payment shall be allowed or permitted on or after
December 31, 2008.


5.3           In the Event of Death of a Participant.  In the event of a
Participant's death prior to the receipt by the Participant of the payment of
the Participant's Deferred Compensation Account in full, the Plan shall pay the
deceased Participant's Deferred Compensation Account to the Participant's
Beneficiary(ies) at the same time and in the same form as provided for in
Sections 5.1 and 5.2.


 
Page 2 of 6

--------------------------------------------------------------------------------

 


With respect to this Amendment and the change in the time and form of payment
made as of December 31, 2008, this Amendment only applies to amounts deferred
under the Plan that would not otherwise be payable in 2008 and shall not cause
an amount deferred under the Plan to be paid in 2008 that would not otherwise be
payable in 2008.  Such election shall not apply:


a.           to any Deferred Bonuses, which were not earned and vested as of
December 31, 2004 and which shall be paid to a Participant upon vesting; or


b.           to any amounts currently being paid to a Participant under the
terms of the Plan as of December 31, 2004, and are grandfathered under Code
Section 409A; or


c.           to any amounts to be paid to a Participant under the terms of the
Plan during the 2008 year and are grandfathered under Code Section 409A.


5.4           Beneficiary Designation.  Each Participant shall have the right to
designate a primary and contingent Beneficiary to receive any payment, which may
be payable hereunder following the Participant’s death.  Such beneficiary
designation shall be delivered in writing to the Committee and may be changed at
any time by a subsequent written notice to the Committee.  The last written
designation delivered to the Committee prior to the Participant’s death shall
control.  Such beneficiary designation shall become effective only when received
by the Committee.  If a Participant fails to designate a Beneficiary, or if a
Participant's beneficiary designation is revoked by operation of law and the
Participant does not designate a new Beneficiary, or if all persons designated
as Beneficiary predecease the Participant or die prior to complete distribution
of Participant’s Deferred Compensation Account, remaining payments shall be made
to the legal representative of the Participant’s estate.  The form and timing of
any payment of a Participant’s Deferred Compensation Account made to the
Participant’s primary or contingent Beneficiary or to the legal representative
of the Participant’s estate shall be made in accordance with Sections 5.1, 5.2
and 5.3.  Any payment of a Participant’s Deferred Compensation Account to the
Beneficiary in accordance with this Section and Sections 5.1, 5.2 and 5.3 shall
release Employer from all future liability hereunder.


5.5           Acceleration Not Permitted.  In no event shall Deferred
Compensation payable under this Plan be accelerated prior to the payment
provisions of this Article 5."


3.           Effective Date.  The effective date of this Amendment shall be
December 31, 2008.
 
4.           Continuing Effect.  Except as hereby amended, the Plan shall be
administered in accordance with the terms of the Plan as in effect prior to this
Amendment.


 
Page 3 of 6

--------------------------------------------------------------------------------

 


DATED THIS 26th day of August, 2008.



 
CABELA’S INCORPORATED,
 
Sponsoring Employer,
 
 
 
By:
/s/ Ralph W. Castner
   
Ralph W. Castner,
   
Vice President and
   
Chief Financial Officer





 
Page 4 of 6

--------------------------------------------------------------------------------

 




PARTICIPATING EMPLOYER CONSENTS TO THE THIRD AMENDMENT OF THE THIRD
AMENDED AND RESTATED DEFERRED COMPENSATION PLAN


The undersigned Participating Employer of the Cabela’s Incorporated Third
Amended and Restated Deferred Compensation Plan hereby consents to the foregoing
Amendment of said Plan.


DATED THIS 26th day of August, 2008.





 
WORLD’S FOREMOST BANK,
 
A Nebraska State Chartered Bank,
Participating Employer,
 
 
 
By:
/s/ Joseph M. Friebe
   
Joseph M. Friebe,
   
President and
   
Chief Executive Officer





 
Page 5 of 6

--------------------------------------------------------------------------------

 


EXHIBIT  "A"


CABELA’S INCORPORATED THIRD AMENDMENT OF THE
THIRD AMENDED AND RESTATED DEFERRED COMPENSATION PLAN


ELECTION OF LUMP SUM PAYMENT


Name:
         
Date:
 
, 2008





ONE-TIME ELECTION ONLY FOR ACCOUNT BALANCES OF $200,000 OR MORE:


                Yes, I hereby elect that my Deferred Compensation Account be
payable to me, or, in the event of my death, to my Beneficiary(ies), in one (1)
lump-sum payment on January 1, 2009.


I understand that this is a one-time, irrevocable election to change the time
and form of payout to me of my Deferred Compensation Account under the Plan.  I
understand that if I do not sign this form and give it to the Committee by
December 31, 2008, my Deferred Compensation Account will be paid to me (or my
Beneficiary) in two installment payments, the first of which will be on January
1, 2009 and the second of which will be on January 1, 2010.


I further understand that the Plan is a non-qualified deferred compensation
plan, that I cannot rollover any amounts I receive from the Plan into a
qualified plan or an IRA and that any amounts received by me will be taxable
income in the year I receive such amounts.


Executed this___ day of  ________________ , 2008.



     
Participant Signature
         
Printed Name





NOTE  DEADLINE:   DECEMBER  31,  2008


Back to Form 10-Q [form10q.htm]
 
Page 6 of 6
